department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division jun - uniform issue list tep mat legend taxpayer a amount a amount b plan s plan p financial firm p financial firm a ira xy number n dear this is in response to the date and date letters submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a gave written instructions to financial firm p trustee of plan s and plan p by completing financial firm p 's savings and pension_plan transfer request form to transfer all of his retirement monies in plan s and plan p via a trustee to trustee transfer to a new ira xy account at financial firm a taxpayer a called financial firm a at the time of his request to obtain the ira account number he was to list on the financial firm p forms for each plan and was told by financial firm a personnel to use number n you represent that taxpayer a was told by financial firm a that he would need two ira account applications one for each plan you represent that at the time taxpayer a completed the financial firm a applications in date he did not notice any differences between the account applications because they appeared identical and he relied upon financial firm a’s advice that they would send him two ira account applications because he had two retirement plans financial firm a received the completed applications on date but only processed one application that day because of a duplicated pre-assigned and pre- printed number error that was noted by financial firm a on the applications the other application was pulled aside for correction in an attempt to solve the problem another document number was assigned to that application however in the confusion the monies from financial firm p were deposited into the non-ira account on date you represent that this error in assigning the number n the number of ira xy to a non-ira account by employees of financial firm a caused the failure of the establishment of an ira rollover of amounts a and b within the 60-day roll over period taxpayer a subsequently checked on his ira xy via financial firm a’s website to ensure that all his retirement monies were received and credited to his newly established ira xy account and that number n the account number of his ira xy as viewed on financial firm a's website agreed with the account number taxpayer a listed on financial firm p's transfer request form and on financial firm a’s ira xy applications taxpayer a noted at the time he was viewing his ira xy account that the website contained several references to ira's and the abbreviation ira on the border and at the top of the page in large print taxpayer a represents that these references to ira's served to further reinforce taxpayer a’s belief that financial firm a had in fact received all his retirement money and credited them to his ira xy account for his benefit and the account he was looking at on line was in fact an ira account that he established on date you represent that financial firm a made two errors first it provided taxpayer a with two account applications one an ira application and the other a non-ira account application with duplicated pre-assigned and pre-printed numbers second it assigned what should have been the ira xy account number number n to the non-ira account application in order to consolidate two accounts into one taxpayer a called financial firm a to inform them of the error and to request a correction after meeting with his cpa in date and learning that financial report sec_3 from financial firm a were not consistent with reports from an ira you represent that financial firm a informed taxpayer a that they would not correct the problem without permission from the internal_revenue_service based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts a and b from plan s and plan p with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided on behalf of taxpayer a demonstrates that his failure to timely accomplish a rollover of amounts a and b distributed from plan s and plan p was a result of financial firm a’s errors financial firm a erroneously provided an incorrect application to taxpayer a erroneously assigned a valid ira account number to a non- ira account and then transferred amounts a and b to a non-ira account contrary to taxpayer a instructions taxpayer a took reasonable steps to insure that the monies were correctly deposited thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts a and b from plan s and plan p thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a and b or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact pp po please address all correspondence to a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours foes vy on france v sloay manager e mployee plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
